

WORLD ACCEPTANCE CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
(PERFORMANCE-BASED)
World Acceptance Corporation, a South Carolina corporation (the “Company”),
pursuant to its 2011 Stock Option Plan, as it may be amended from time to time
(the “Plan”), hereby grants to the participant listed below (“Participant”), an
award (the “Award”) for the number of shares of Restricted Stock set forth
below. The terms and conditions of the Award are set forth below.
PARTICIPANT:
[ ]
GRANT DATE:
[ ]
TOTAL NUMBER OF SHARES OF RESTRICTED STOCK:
[ ]
VESTING SCHEDULE:
See Schedule A




PERFORMANCE PERIOD(S) AND PERFORMANCE GOAL(S)
See Schedule A



THIS RESTRICTED STOCK AWARD AGREEMENT, including Schedule A attached hereto,
which is expressly made a part of the Agreement (the “Agreement”), effective as
of the Grant Date above, represents the grant of Restricted Stock by the Company
to the Participant named above, pursuant to the provisions of the Plan and this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein. The parties hereto agree
as follows:
1.
Grant of Award. The Company hereby grants to the Participant an Award of [ ]
shares of the Company’s Stock subject to the restrictions placed thereon
pursuant to the terms and conditions of this Agreement (the “Restricted Shares”)
and those set forth in the Plan.

2.
Terms of Award.

a.
Escrow of Shares. A certificate representing the Restricted Shares shall be
issued in the name of the Participant (or, in the case of uncertificated shares,
other written evidence of ownership in accordance with applicable law shall be
provided) as soon as practicable after the Grant Date and shall be escrowed with
the Human Resources Department or Chief Financial Officer of the Company (the
“Escrow Agent”) subject to (i) vesting and removal of the restrictions placed
thereon or (ii) forfeiture pursuant to the terms of this Agreement.

b.
Vesting. Except as provided in Sections 2(c) and 2(d) below, the Restricted
Shares shall vest and be earned subject to the achievement of such Performance
Goals, as described in Schedule A (which is attached hereto and expressly made a
part of this Agreement) during the Performance Period. The Participant expressly
acknowledges that the Restricted Shares shall vest only upon such terms and
conditions as are provided in this Agreement (including but not limited to
Schedule A) and otherwise in accordance with the Plan. The Award shall not vest,
in whole or in part, unless the Participant remains employed by the Company or a
Related Entity, as applicable, from the Grant Date until each vesting date as
described in Schedule A (each a “Vesting Date”). The Committee has the authority



2011 Stock Incentive Plan
Restricted Stock Award Agreement (Performance-Based)

--------------------------------------------------------------------------------




to determine whether and to what degree the Restricted Shares shall be deemed
earned and vested. Notwithstanding the foregoing, if the Participant’s
employment is terminated by reason of the Participant’s death, then the
Performance Goals shall be deemed fully met and the Award shall vest with
respect to any and all of the Restricted Shares that have not previously vested,
which rights shall inure to the Participant’s beneficiary (or if no beneficiary
was designated or if no designated beneficiary survives the Participant, then
the Participant’s estate). Once vested pursuant to the terms of this Agreement,
the Restricted Shares shall be deemed “Vested Shares.” For purposes of this
Agreement, the “Performance Goals” refer to those goals listed on Schedule A
attached hereto, and the “Performance Period” is the period beginning on the
Grant Date and ending on such date or dates and satisfaction of such conditions
as described in Schedule A.
c.
Change in Control. Notwithstanding any other provision of this Agreement or the
Plan to the contrary (and unless otherwise required pursuant to Code Section
409A), the following provisions shall apply in the event of a Change in Control
(as defined in the Plan):

i.
To the extent that the successor surviving company in the Change in Control
event does not assume or substitute the Award (or in which the Company is the
ultimate parent corporation and does not continue the Award) on substantially
similar terms or with substantially equivalent economic benefits (as determined
by the Committee) as the Award outstanding immediately prior to the Change in
Control event, any restrictions, including but not limited to achievement of the
Performance Goals in full, applicable to the Restricted Shares, shall be deemed
to have been met, and the Restricted Shares shall become fully vested, earned
and payable to the fullest extent of the original grant of the Award.

ii.
Further, in the event the Award is substituted, assumed or continued as
described in Section 2(c)(i), above, the Award shall nonetheless become vested
in full and any restrictions, including but not limited to achievement of the
Performance Goals, applicable to any outstanding Restricted Shares, shall be
deemed to have been met, and such Restricted Shares shall become fully vested,
earned and payable to the fullest extent of the original award, if the
employment of the Participant is terminated within one year (or such other
period after a Change in Control as may be stated in the Participant’s change in
control, consulting or other similar agreement in effect on the Plan Effective
Date, if applicable) after the effective date of a Change in Control if such
termination of employment (a) is by the Company not for Cause (as defined below)
or (b) is by the Participant for Good Reason (as defined below). For
clarification, for purposes of this Section 2(c), the “Company” shall include
any successor to the Company.

iii.
Notwithstanding the foregoing, in the event that the Participant is a party to
an employment agreement (to the extent applicable) with the Company and a Change
in Control occurs, the Participant shall be entitled to the greater of the
benefits provided herein or under the terms of such employment agreement.

iv.
As used herein, “Cause” means, unless the Committee determines otherwise, a
Participant’s termination of employment or service resulting from the
Participant’s (a) termination for “Cause” as defined under the Participant’s
employment, change in control or other similar agreement with the Company or a
Related Entity, if any, or (b) if the Participant has not entered into any such
agreement (or, if any such agreement does not define “Cause”), then “Cause”
shall mean termination of the Participant’s employment or service due to the
Participant’s (i) gross misconduct or gross neglect in respect of his or her
duties for the Company or Related Entity; (ii) conviction of (or plea of nolo
contendere to) a felony, or of a misdemeanor where active imprisonment is
imposed; (iii) knowing and intentional failure to comply with applicable laws
with respect to the execution of the business operations of the Company or a
Related Entity; (iv) falsification of records or engaging in theft, fraud,
embezzlement, dishonesty or other conduct that has resulted or is likely to
result in material



    
2011 Stock Option Plan
Restricted Stock Award Agreement (Performance-Based)
-2-

--------------------------------------------------------------------------------




damage to the Company’s or any of its Related Entities’ business or reputation;
(v) failure to comply with reasonable written directives of the Chief Executive
Officer or the Board; (vi) the willful and material violation of the policies of
the Company or a Related Entity, including its Code of Ethics; and/or (vii) the
willful failure to reasonably cooperate with any investigation authorized by the
Board, which failure would reasonably be expected to have a material adverse
effect on the Company or a Related Entity.
v.
As used herein, “Good Reason” means, unless the Committee determines otherwise,
in the context of a Change in Control, (a) “Good Reason” as defined under the
Participant’s employment, change in control or other similar agreement with the
Company or a Related Entity, if any, or (b) if the Participant has not entered
into any such agreement (or, if any such agreement does not define “Good
Reason”) then, (i) “Good Reason,” with regard to employees, shall mean any of
the following conditions that arises without the consent of the Participant: (A)
a material diminution of the Participant’s base salary; (B) a material
diminution in the Participant’s authority, duties or responsibilities; and/or
(C) requiring the Participant to relocate his or her principal place of
employment more than fifty (50) miles from the current location at which he or
she is primarily stationed; and (ii) “Good Reason,” with regard to directors,
shall mean the Participant’s ceasing to serve as a director, or, if the Company
is not the surviving company in a Change in Control event, a member of the board
of directors of the surviving entity, in either case, due to the Participant’s
failure to be nominated to serve as a director of such entity or the
Participant’s failure to be elected to serve as a director of such entity, but
not due to the Participant’s decision not to continue service on the Board or
the board of directors of the surviving entity, as the case may be. The
determination of “Good Reason” shall be made by the Committee and its
determination shall be final and conclusive.

d.
Termination of Employment. In the event of a termination of the Participant’s
employment with the Company or any Related Entity, as applicable, for any reason
other than the Participant’s death, all unvested Restricted Shares shall be
immediately forfeited. Notwithstanding the foregoing, in the event that the
Participant is a party to an employment agreement (to the extent applicable)
with the Company and a termination of employment by the Company without Cause or
by the Participant for Good Reason occurs, the Participant shall be entitled to
the greater of the benefits provided herein or under the terms of such
employment agreement.

e.
Rights as Shareholder; Dividends. The Participant shall have all the rights of a
shareholder with respect to the Restricted Shares, subject to the restrictions
herein, including the right to vote the Restricted Shares and to receive all
dividends or other distributions paid or made with respect to the Restricted
Shares. Any dividends declared and paid by the Company with respect to the
Restricted Shares prior to the date that they become Vested Shares (the “Accrued
Dividends”) shall be paid to the Participant only to the extent that the
Restricted Shares upon which such dividends are paid become Vested Shares.  Any
Accrued Dividends with respect to the Restricted Shares shall be forfeited to
the extent that the Restricted Shares are forfeited.  The Participant authorizes
the Company to hold as a general obligation of the Company any Accrued
Dividends. Accrued Dividends with respect to the Restricted Shares shall be paid
to the Participant within 30 days after the date on which such Restricted Shares
become Vested Shares, without interest thereon, and any subsequent dividends or
other distributions (in cash or other property, but excluding extraordinary
dividends) that are declared and/or paid with respect to such Vested Shares
shall be paid to the Participant on an annual basis if and when declared. 

f.
Transferability. None of the Restricted Shares or any rights or interests
therein may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated in any manner whatsoever, other than by will or by the laws of
descent and distribution, until they have vested. The terms of the Plan and this
Agreement are binding upon the executors, administrators, heirs, successors and
assigns of the Participant.



    
2011 Stock Option Plan
Restricted Stock Award Agreement (Performance-Based)
-3-

--------------------------------------------------------------------------------




g.
Legends. Until they become vested, the Restricted Shares shall be subject to the
following legend:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD AGREEMENT DATED [ ]
PURSUANT TO THE WORLD ACCEPTANCE CORPORATION 2011 STOCK OPTION PLAN. ANY
ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN
VIOLATION OF SUCH AWARD AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT. A
COPY OF THE AWARD AGREEMENT MAY BE OBTAINED FROM THE HUMAN RESOURCES DEPARTMENT
OR CHIEF FINANCIAL OFFICER OF WORLD ACCEPTANCE CORPORATION.”
h.
Removal of Legend. After Restricted Shares become vested, and upon the
Participant’s request, the Participant shall be entitled to receive a
certificate (or such other evidence if the Stock is uncertificated) for such
Vested Shares with the legend referred to in Section 2(g) removed and the Human
Resources Department or Chief Financial Officer of the Company shall deliver to
the Participant such certificate (or such other evidence if the Stock is
uncertificated) representing such Vested Shares, free and clear of all
restrictions, except for any applicable securities laws restrictions.

i.
Delivery of Forfeited Shares. The Participant authorizes the Human Resources
Department or Chief Financial Officer to deliver to the Company any and all
Restricted Shares that are forfeited under the provisions of this Agreement.

3.
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, the
employer’s statutory withholding based upon applicable statutory withholding
rates for federal, state, and local taxes, domestic or foreign, including
payroll taxes, that are applicable with respect to any taxable event arising as
a result of this Agreement. The amount of any such withholding shall be
determined by the Company. The Participant may satisfy any such tax withholding
obligation by any or a combination of the following means: (a) tendering a cash
payment; (b) authorizing the Company to withhold from the shares otherwise
issuable to the Participant upon vesting of the Restricted Shares the number of
shares having a Fair Market Value as nearly equal as possible to, but not
exceeding (unless otherwise permitted by the Committee in a manner in accordance
with applicable law and applicable accounting principles) the withholding tax
obligation; or (c) delivering to the Company unencumbered shares of Stock owned
by the Participant having a Fair Market Value as nearly equal as possible to,
but not exceeding (unless otherwise permitted by the Committee in a manner in
accordance with applicable law and applicable accounting principles), the amount
of such obligations being satisfied; provided, however, that with respect to
clauses (b) and (c) above, the Committee in its sole discretion may disapprove
such payment and require that such taxes be paid in cash.

4.
Adjustments. In the event of a change in capitalization described in Section
8.2(g) of the Plan, other than a dividend or other distribution described in
Section 2(e) above, then unless such event or change results in the termination
of all the Restricted Shares granted under this Agreement, the Committee shall
adjust, in an equitable manner and as provided in the Plan, the number and class
of shares underlying the Restricted Shares, the maximum number of shares for
which the Award may vest, and the class of Stock as appropriate, in addition to
taking any such other action as may be permitted under the Plan, to reflect the
effect of such event or change in the Company’s capital structure in such a way
as to preserve the value of the Award.

5.
Employment. Nothing in the Plan or in this Agreement shall confer upon the
Participant any right to continue in the employ of the Company or any Related
Entity, or interfere in any way with the right to terminate the Participant’s
employment at any time for any reason or no reason.

6.
Forfeiture; Recoupment; Compliance with Ownership and Other Company Policies.

a.
Notwithstanding any other provision of this Agreement, if, at any time during
the employment or service of the Participant or at any time following
termination of employment or service for any



    
2011 Stock Option Plan
Restricted Stock Award Agreement (Performance-Based)
-4-

--------------------------------------------------------------------------------




reason (regardless of whether such termination was by the Company or the
Participant, and whether voluntary or involuntary), the Participant engages in a
Prohibited Activity (as defined herein), then, unless the Committee determines
otherwise, and in addition to any other remedy available to the Company (on a
non-exclusive basis): (i) the Award shall immediately be terminated and
forfeited in its entirety; (ii) any shares of Stock subject to the Award
(whether vested or unvested) shall immediately be forfeited and returned to the
Company (without the payment by the Company of any consideration for such
shares), and the Participant shall cease to have any rights related thereto and
shall cease to be recognized as the legal owner of such shares; and (iii) any
Award-Equivalent Value (as defined in the Plan) shall be paid to the Company
within 10 business days of the Company’s request to the Participant therefor.
Further, to the extent that the Participant receives any amount in excess of the
amount that the Participant should otherwise have received under the terms of
this Agreement for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
the Participant shall be required to repay any such excess amount to the
Company. The Participant agrees that the Award, any shares of Stock subject to
the Award and any other benefits related to the Award (i) shall be subject to
any applicable forfeiture, clawback, recoupment or repayment policies, equity
retention policies, stock ownership guidelines and/or other policies that may be
implemented by the Company or a Related Entity from time to time to the extent
applicable to the Participant, and (ii) shall be subject to any clawback,
forfeiture, recoupment or similar provisions that may apply under applicable
laws, rules or regulations.
b.
For purposes of this Agreement, a “Prohibited Activity” shall mean any of the
following: (i) the Participant’s violation of any noncompetition,
nonsolicitation or confidentiality restrictions or other restrictive covenants
applicable to the Participant; (ii) the Participant’s material violation of any
of the Company’s policies, as determined by the Committee in its discretion;
(iii) the Participant’s violation of any federal, state or other law, rule or
regulation which is detrimental to the business, reputation, character or
standing of the Company and/or a Related Entity, as determined by the Committee
in its discretion; (iv) the Participant’s disclosure or other misuse of any
confidential information or material concerning the Company or a Related Entity
(except as otherwise required by law or as agreed to by the parties herein); (v)
the Participant’s falsification of Company records or engaging in theft, fraud,
embezzlement or other criminal conduct which is detrimental to the business,
reputation, character or standing of the Company and/or a Related Entity, as
determined by the Committee in its discretion; (vi) the Participant’s
indictment, conviction or entering of a plea of any type (including, but not
limited to, a plea of nolo contendere) for a crime constituting a felony or a
misdemeanor involving moral turpitude, which involves or relates in any way to
the Participant’s actions or omissions during the employment or service of the
Participant and/or to events affecting the Company (and/or a Related Entity)
that occur during the employment or service of the Participant; (vii) any
illicit or unauthorized act or omission which is detrimental to the business,
reputation, character or standing of the Company and/or a Related Entity, as
determined by the Committee in its discretion; or (viii) the Participant’s
failure to reasonably cooperate with any litigation or investigation affecting
the Company and/or a Related Entity. For the avoidance of doubt, in each and
every instance the Committee shall have sole and absolute discretion to
determine if a Prohibited Activity has occurred.

7.
Notices. Except as otherwise provided in the Plan or determined by the
Committee, any written notice required or permitted under this Agreement shall
be deemed given when delivered personally or electronically, as appropriate,
either to the Participant or to the Human Resources Department or Chief
Financial Officer of the Company, or when deposited in a United States Post
Office as registered mail, postage prepaid, addressed as appropriate either to
the Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing, or to the
Attention: Human Resources Department or Chief Financial Officer, World
Acceptance Corporation, at its headquarters office or such other address as the
Company may designate in writing to the Participant.

8.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.



    
2011 Stock Option Plan
Restricted Stock Award Agreement (Performance-Based)
-5-

--------------------------------------------------------------------------------




9.
Plan Provisions. This Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

10.
Acknowledgement of Authority. As a condition of receiving this Award, the
Participant agrees that the Committee, as administrator of the Plan (and the
Board, to the extent acting as administrator of the Plan pursuant to the terms
of the Plan), shall have full and final authority to construe and interpret the
Plan and this Agreement, and to make all other decisions and determinations as
may be required under the terms of the Plan or this Agreement as they may deem
necessary or advisable for the administration of the Plan or this Agreement, and
that all such interpretations, decisions and determinations shall be final and
binding on the Participant, the Company and all other interested persons.

11.
Section 16 Compliance. Notwithstanding any other provision of the Plan or this
Agreement, if the Participant is subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Plan, the Restricted
Shares, and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

12.
Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the express provisions of this Agreement.

13.
Code Section 409A; Compliance with Laws. If and to the extent Code Section 409A
is deemed to apply to the Plan, the Award and/or the Restricted Shares, the
Plan, the Award and/or the Restricted Shares are intended either to be exempt
from Code Section 409A or to comply with Code Section 409A. Notwithstanding
anything in the Plan or any award agreement, including this Agreement, to the
contrary, the Participant shall be solely responsible for the tax consequences
of awards under the Plan, including but not limited to this Award, and in no
event shall the Company have any responsibility or liability if an award does
not meet any applicable requirements of Code Section 409A. The Company does not
represent or warrant that the Plan or any award (including but not limited to
the Award granted hereunder) complies with any provision of federal, state,
local or other tax law.

14.
Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the laws of the State of South Carolina without regard to the principles of
conflicts of laws, and in accordance with applicable federal laws of the United
States.

15.
Entire Agreement. The Plan and this Agreement (including any exhibit or schedule
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof.

16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together constitute
one and the same instrument.

17.
Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

[Signatures on Following Page]


    
2011 Stock Option Plan
Restricted Stock Award Agreement (Performance-Based)
-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, World Acceptance Corporation has executed this Agreement in
duplicate on the [ ] day of [ ].
WORLD ACCEPTANCE CORPORATION


BY:
_____________________________________________
PRINT NAME:
   
Its:
[Chief Executive Officer]



I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Award Agreement and the Plan. I agree to be bound by all of the provisions set
forth in this Award Agreement and the Plan.


BY:
_____________________________________________
PRINT NAME:
   





2011 Stock Option Plan    
Restricted Stock Award Agreement (Performance-Based)



--------------------------------------------------------------------------------






RESTRICTED STOCK AWARD AGREEMENT
(PERFORMANCE-BASED)
SCHEDULE A
1.
Grant Date:                 

2.
Number of Shares Subject to Award: shares

The actual number of Shares, if any, subject to the Award that may be earned and
vested shall be determined based upon the attainment of the Performance Goals
during the Performance Period specified below, as determined by the Committee;
provided, that except as otherwise provided in the Agreement, the earning and
vesting of the Shares is subject to the continued employment or service of the
Participant from the Grant Date until each applicable vesting date and such
other terms and conditions as may be imposed by the Plan and the Agreement,
including but not limited to this Schedule A.
3.
Performance Goals: The Performance Goals are based on the Company’s trailing
earnings per share (“Trailing EPS”). Trailing EPS is the sum of the Company’s
earnings per share (“EPS”) for the previous four calendar quarters. “EPS” shall
mean the Company’s publicly reported EPS, adjusted for any change in the
accounting literature, which would change the accounting for operating leases to
capital leases. Trailing EPS shall be determined on a quarterly basis during the
Performance Period, commencing with the calendar quarter ending []. A Trailing
EPS Target will be considered achieved if, as of the last business day of the
applicable calendar quarter, the sum of the Company’s EPS for the previous four
calendar quarters equals or exceeds the specified Trailing EPS Target. The
number of Shares that vest is cumulative. The Trailing EPS Targets are set forth
in Section 4(b) below.

4.
Performance Period:

a.
Performance Period. The measurement period for the Performance Goals shall be
the period beginning [] and ending [] (the “Performance Period”).

b.
EPS Targets

If and to the extent that the EPS targets identified below are met during the
Performance Period, that percentage of the Award identified below shall vest.
EPS shall be measured at the end of each fiscal quarter, based upon a rolling
twelve- month basis, as described in Section 3, above. If and to the extent that
any or all of the EPS Targets for the Performance Period are not met as of the
last day of the Performance Period, that portion of the Award and the underlying
Shares shall be forfeited.


EPS Target
Percentage of Award Vested
$[]
[]%
$[]
[]%



5.
Additional Terms:

a.
Certification of Performance Goals; Committee Discretion. Except in the event of
the occurrence of a Change in Control, the Committee shall, as soon as
practicable following the last business day of each calendar quarter during the
Performance Period commencing on or after [], determine and



2011 Stock Incentive Plan    
Restricted Stock Award Agreement (Performance-Based)



--------------------------------------------------------------------------------





certify, based on the Company’s financial statements for the twelve-month period
ending on the last business day of such calendar quarter, whether a Performance
Goal has been attained. Such certification shall be final, conclusive and
binding on the Participant, and on all other persons, to the maximum extent
permitted by law. The Committee has sole discretion to determine if and to the
extent that any Shares have vested and been earned.
b.
General Vesting Terms. Any of the Shares that do not vest as of the end of the
Performance Period shall be forfeited as of the end of the Performance Period.
Further, in the event of a termination of the Participant’s employment with the
Company or any of its Related Entities for any reason other than the
Participant’s death prior to the Vesting Date, all unvested Shares will be
immediately forfeited, except as otherwise provided in the Agreement.





2011 Stock Option Plan
Restricted Stock Award Agreement (Performance-Based)
-2-

